The bill is filed by the receiver of a National Bank, who was duly appointed as such by the comptroller, and is, upon final analysis, one to set aside a conveyance made to Mrs. Holman by the bank in fraud of creditors, in that the consideration was fictitious, and, even if there was a consideration, it was inadequate, and it sufficiently charges that Mrs. Holman or her husband and agent, not only knew of the conditions under which the conveyance was made, but participated therein. On the other hand, the bill seeks in the alternative to cancel the conveyance, because, in a sense, a voluntary gift from the husband, who was largely indebted to the bank, and who actually paid the purchase money for the land with money upon which the bank had a lien, and which said purchase should inure to the benefit of the creditors of the bank, it being charged that both the bank and Holman were insolvent, and that Mrs. Holman was in no sense a purchaser for value, but the purchase was, in effect, that of her husband, who paid the purchase money. The bill also seeks, in the alternative, in the event that the conveyance is not set aside, to subject to the bank for the benefit of its creditors, and which said bank was a creditor of Holman, the $3,000 note paid by Holman with funds upon which said bank had a lien and the officers of which wrongfully and fraudulently permitted to go in payment of the wife's note, and that the check to the wife was not acquired for value and in due course, but was nothing but a gift from the husband, and was made by him to hinder and delay the bank and its creditors. The bill avers that Holman was indebted to the bank largely in excess of his deposit, and, this being so, the bank had a lien on the deposit for said indebtedness, and could have applied the deposit to its debt, and, failing to do so, could trace the proceeds into the hands of one who had not received the check and proceeds for value and in due course. Batson v. Alexander City Bank, 179 Ala. 490, 60 So. 313; National Bank of Commerce v. Morgan, 207 Ala. 65, 92 So. 10, 24 A.L.R. 897. We do not think that the bill of complaint in any of its aspects was subject *Page 528 
to the respondent's demurrer and which was properly overruled by the trial court.
It is insisted that this bill cannot be maintained because not filed by the federal district attorney. It may be true that the federal statute makes it the duty of said attorney to represent the receiver in cases of this character, but we know of no law which would prevent the employment of other counsel by the receiver or by creditors to collect the assets of the bank. The case of Gibson v. Peters, 150 U.S. 342, 14 S.Ct. 134,37 L.Ed. 1104, cited by appellant's counsel, does not hold to the contrary, as it merely holds that it was the duty of the district attorney to appear, and that he was not entitled to extra compensation. It does not hold that the receiver could not have had other counsel. Moreover, if counsel for the appellee had no authority to appear, the proper and appropriate way to question their authority was by a motion as provided by section 6255 of the Code of 1923.
The decree of the circuit court is affirmed.
Affirmed.
SOMERVILLE, THOMAS, and BROWN, JJ., concur.